Citation Nr: 1131995	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1956, and from January 1957 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 0 percent, noncompensable disability rating for the Veteran's hearing loss.

In May 2011, the Board remanded the hearing loss rating issue to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  The case is once again before the Board for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to June 8, 2011, the Veteran has hearing impairment no worse than Level II in the right ear and Level III in the left ear.

2.  For the period beginning June 8, 2011, the Veteran has hearing impairment no worse than Level II in the right ear and Level V in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2011, the criteria for a compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


2.  For the period beginning June 8, 2011, the criteria for a 10 percent rating for hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


In this case, in a July 2009 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment or daily activities.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also advised the Veteran of how effective dates are assigned.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, VA examination reports, and the transcript of the Travel Board hearing the Veteran had in March 2011 before the undersigned Veterans Law Judge.  

The Board is also satisfied that there has been substantial compliance with the remand directives.  In this regard, the claim was remanded for the Veteran to be scheduled for a VA examination.  Such examination was conducted and the opinion sought was provided by the examiner.  Thus, the Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument, testifying at the hearing, and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hearing Loss

The Veteran has service-connected hearing loss, rated as 0 percent disabling.  In June 2009, the Veteran submitted a claim for an increased disability rating for his hearing loss.

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of 

disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

Under the Rating Schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  However, as will be shown below, the Veteran's audiological results do not meet the criteria under 38 C.F.R. § 4.86(a) or (b); thus, this regulation is not for application.



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On a VA audiological evaluation in September 2009, puretone thresholds in decibels, to include retesting results, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
retest
35
35
45
40
50
50
55
60
LEFT
retest
40
45
50
55
45
50
55
60


The puretone threshold average was 46 decibels in the right ear for both the initial testing and the retesting.  In the left ear, the puretone threshold average was 48 decibels for the initial test and 53 decibels for the retest.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Such findings correspond to Level I hearing impairment in each ear on Table VI.  When hearing impairment is Level I in each ear, a noncompensable rating is assigned pursuant to Table VII.  

In written statements in support of his appeal, and in the March 2011 Travel Board hearing, the Veteran argued that the hearing testing VA uses makes his hearing seem better than it is.  He reported that he worked for many years as an audiologist.  He stated that, as a result of that experience, he knows by memory the word list used for the Maryland CNC speech discrimination test.

The Veteran reports that he is retired.  He states that his hearing impairment gives him the most difficulty with conversational speech, especially when background noise is present.  He reports that he has difficulty hearing certain speech sounds, and that he confuses words.  He indicates that his family members express concern over how frequently they have to repeat what they say to him, and over how loud he sets the volume on radio and television.

In the May 2011 remand, the Board remanded the claim for the Veteran to receive a new VA audiology examination.  The Board asked that the examiner comment on whether the Veteran's familiarity with the Maryland CNC test word list is likely to result in an artificially high speech recognition score, and whether it would be more appropriate to evaluate the Veteran's hearing based only on puretone thresholds.

The Veteran had a VA audiology examination in June 2011.  Puretone thresholds in decibels, to include the retesting results, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
retest
25
25
40
40
55
55
65
65
LEFT
retest
45
45
60
65
70
65
75
75

The puretone threshold average was 46 decibels in the right ear and 63 decibels in the left ear for both the initial test and the retest.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

The examining audiologist opined that the Veteran's familiarity with the Maryland CNC word list made it at least as likely as not that his word recognition scores would be better than those of someone who did not know the list.  The examiner expressed the opinion that it would be more appropriate to consider puretone thresholds alone when rating the Veteran's hearing loss disability.  Accordingly, pursuant to 38 C.F.R. § 4.85(c) the Board will utilize Table VIa to evaluate the Veteran's hearing loss disability, as such is more advantageous to the Veteran. 

Accordingly, applying the September 2009 puretone test results under Table VIa, the hearing impairment levels were Level II in the right ear and Level II in the left ear.  Those hearing impairment levels, considered under Table VII, warrant a 0 percent rating.  

The June 8, 2011 testing showed worsening of hearing in the left ear.  At that time, the puretone audiometry results as applied to Table VIa showed hearing impairment of Level II in the right ear and Level V in the left ear.  Those hearing impairment levels, considered under Table VII, warrant a 10 percent disability rating from June 8, 2011.  

The Board notes that the Veteran described the functional impact of his hearing loss during both VA examinations, in written statements, and in hearing testimony.  It was noted that the Veteran was a retired audiologist.  During the VA examinations, the Veteran reported that he has trouble with conversational speech especially if there is noise, that he confuses words and that he has difficulty hearing.  While the Veteran initially argued that the 2009 VA examination was inadequate because bone conduction testing was not conducted, review of that examination report reflects that such testing was, in fact, accomplished.  Moreover, the Veteran argued that testing in a soundproof room was not an adequate measure of hearing impairment.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  Finally, the Veteran initially argued that the Maryland CNC word list was not utilized in the 2009 VA examination but that the CID W-22 list was used.  While the Board is inclined to give the presumption of regularity to the VA examiner in administering the correct test, any error in speech recognition testing has been rendered moot by the Board's use of Table VIa in rating the Veteran's claim based on puretone thresholds only and without regard to the speech recognition scores.  Accordingly, the Board concludes that the findings on both VA examinations are adequate for rating purposes.

For the reasons set forth above, the Board concludes that a rating in excess of 0 percent is not warranted for the period prior to June 8, 2011 and that a 10 percent rating is warranted for hearing loss from that date.  See Hart, supra.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe disability than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating prior to June 8, 2011 and in excess of 10 percent thereafter, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to June 8, 2011, entitlement to a compensable disability rating for hearing loss is denied.

For the period beginning June 8, 2011, entitlement to a 10 percent disability rating for hearing loss is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


